EJECTIONE firmæ. The case appeared, to be this, on evidence: one had several closes, some arable, other of pasture, and others of meadow; and he who pre*83tended to have right to them entered in them all, and made a lease. -Afterwards some of the defendant's servants came with his carts in one of the closes, and there was no other proof. Crew, C. J. Doderidge, J. and Jones, J. directed the jury to find the ejectment of the whole, although no command of the defendant was proved, for any actual entry in the other closes. An ejectment of part of a great close is an ejectment of the whole. Wherefore &c. Antea, p. 71. Noy 77.